 2
 3
 4
 5
 6                                     UNITED STATES DISTRICT COURT
                                            DISTRICT OF NEVADA
 7
 8                                                   )      Case #3:95-cv-00757-MMD
     UNITED STATES OF AMERICA                        )
 9                                                   )      ORDER RE:
                                                     )      VERIFIED PETITION FOR
10                     Plaintiff(s),                 )      PERMISSION TO PRACTICE
                                                     )      IN TIDS CASE ONLY BY
11           vs.                                     )      ATTORNEY NOT ADMITTED
     BOARD OF DIRECTORS, TRUCKEE­                    )      TO THE BAR OF TIDS COURT
12   CARSON IRRIGATION DISTRICT,                     )      AND DESIGNATION OF
     individually, and as Representatives of the     )      LOCAL COUNSEL
13                                                   )
                     Defendant(s).                   )
14                                                           FILING FEE IS $250.00
15
16           ___W y_att_G_ol� d�ing_ _           _, Petitioner, respectfully represents to the Court:
                (name of petitioner)
17
             1.        That Petitioner is an attorney at law and a member of the law firm of
18
                                                Ziontz Chestnut
19                                                 (firm name)
20   with offices at                           2101 Fourth Avenue, Suite 1230
                                                               �
                                                      (street address)
21
                          Seattle                                 Washington                    98121
22                        (city)                                    (state)                    (zip code)
23              206-448-1230                       wgolding@ziontzchestnut.com
       (area code+ telephone number)                      (Email address)
24
             2.        That Petitioner has been retained personally or as a member of the law firm by
25
           Fallon Paiute Shoshone Indian Tribe           to provide legal representation in connection with
     -------,::--,-:------:,-,-;:---------
26                  [client(s)]
27   the above-entitled case now pending before this Court.
28                                                                                                      Rev. 5/16
